TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00523-CV


                     Capitol Sprinkler and Fire Systems, LLC, Appellant

                                                v.

                             Security Equipment Supply, Appellee


          FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             NO. C-1-CV-21-000747, TODD WONG, JUDGE PRESIDING


                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                The parties have filed an agreed motion to abate this appeal, explaining that they

are in negotiations to settle their dispute. We grant the motion and abate the appeal. See Tex.

R. App. P. 42.1(a)(2). The parties are instructed to file either a joint status report concerning

the status of settlement negotiations or a motion to reinstate no later than November 18,

2022. Failure to do so may result in the appeal being dismissed or reinstated for consideration

by the Court.



Before Justices Goodwin, Baker, Kelly

Abated

October 7, 2022